Name: Council Regulation (EEC) No 3558/80 of 16 December 1980 laying down the arrangements applicable to trade between Greece and Lebanon
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382/48 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3558/80 of 16 December 1980 laying down the arrangements applicable to trade between Greece and Lebanon THE COUNCIL OF THE EUROPEAN COMMUNITIES, arrangements applicable to trade between Greece and Lebanon, HAS ADOPTED THIS REGULATION: Article 1 From 1 January 1981 until the entry into force of the Protocol the arrangements applicable to trade between Greece and Lebanon shall be those resulting from the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall expire upon the date of entry into force of the Protocol . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Protocol to the Cooperation Agreement between the European Economic Community and the Lebanese Republic ( 1), hereinafter referred to respectively as ' the Protocol' and ' the Agreement', to take account of the accession of the Hellenic Republic was signed on 12 December 1980 ; Whereas, from 1 January 1981 pending the entry into force of the Protocol the Community should, in the light of the said Protocol, lay down autonomously the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 December 1980. For the Council The President Colette FLESCH (*) OJ No L 267, 27. 9 . 1978 , p. 1 . 31 . 12 . 80 Official Journal of the European Communities No L 382/49 ANNEX Specific conditions of application of the Cooperation Agreement between the European Economic Community and the Lebanese Republic consequent upon the accession of the Hellenic Republic 2 . The basic rate to which the successive reductions provided for in paragraph 1 are to be applied shall, for each product, be the rate applied by the Hellenic Republic on 31 December 1980 in respect of the Community of Nine . 3 . Any charge having equivalent effect to a customs duty on imports, introduced as from 1 January 1979 in trade between Greece and Lebanon, shall be abolished on 1 January 1981 . Article 4 If the Hellenic Republic suspends or reduces duties or charges having equivalent effect on products imported from the Community of Nine more quickly than under the established timetable, the Hellenic Republic shall also suspend or reduce, by the same percentage, those duties or charges having equivalent effect on products originating in Lebanon. Article 1 For the products listed in Annex 1 , the Hellenic Republic shall progressively abolish customs duties on imports of products originating in Lebanon in accordance with the following timetable:  on 1 January 1981 , each duty shall be reduced to 90 % of the basic duty,  on 1 January 1982 , each duty shall be reduced to 80 % of the basic duty,  the four other reductions of 20 % each shall be made on :  1 January 1983 ,  1 January 1984,  1 January 1985 ,  1 January 1986 . Article 2 ­ 1 . For the products listed in Annex 1 , the basic duty to which the successive reductions provided for in Article 1 are to be applied shall, for each product, be the duty actually applied by the Hellenic Republic in respect of Lebanon on 1 July 1980 . 2 . However, in respect of matches falling within heading No 36.06 of the Common Customs Tariff, the basic duty shall be 17-2 % ad valorem. Article 3 1 . For the products listed in Annex 1 the Hellenic Republic shall progressively abolish charges having equivalent effect to customs duties on imports of products originating in Lebanon in accordance with the following timetable :  on 1 January 1981 , each charge shall be reduced to 90 % of the basic rate,  on 1 January 1982 , each charge shall be reduced to 80 % of the basic rate,  the four other reductions of 20 % each shall be made on :  1 January 1983 ,  1 January 1984,  1 January 1985 ,  1 January 1986. Article 5 1 . The variable component which the Hellenic Republic may apply to products covered by Council Regulation (EEC) No 3033 /80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( 1), originating in Lebanon, shall be adjusted by the compensatory amount applied in trade between the Community of Nine and Greece. 2 . For the products covered by Regulation (EEC) No 3033 /80 and also listed in Annex 1 , the Hellenic Republic shall abolish, in accordance with the timetable laid down in Article 1 , the difference between :  the fixed component of the duty to be applied by the Hellenic Republic upon accession, and  the duty (other than the variable component) resulting from the provisions of the Agreement. Article 6 For the products listed in Annex II to the EEC Treaty, the preferential rates laid down or calculated shall be (*) OJ No L 323 , 29 . 11 . 1980 , p. 1 . No L 382/50 Official journal of the European Communities 31 . 12 . 80 applied to the duties actually levied by the Hellenic Republic in respect of third countries in accordance with Article 64 of the 1979 Act of Accession. Under no circumstances shall Greek imports from Lebanon benefit from rates of duty more favourable than those applied to products from the Community of Nine. 5 . If the Hellenic Republic liberalized imports of a product listed in Annex 2 and coming from the Community of Nine or increases a quota applicable to the Community of Nine beyond the minimum rate laid down in paragraph 3 , the Hellenic Republic shall also liberalize imports of that product originating in Lebanon or increase the global quota proportionally. 6 . Regarding licences for imports of products listed in Annex 2 and originating in Lebanon, the Hellenic Republic shall apply the same administrative rules and practices as applied to such imports originating in the Community of Nine, with the exception of the quota for fertilizers falling within heading Nos 31.02 and 31.03 and subheadings 31.05 A I, II and IV of the Common Customs Tariff, where the Hellenic Republic may apply the rules and practices relevant to exclusive marketing rights. Article 8 1 . Import deposits and cash payments in force in Greece on 31 December 1980 with regard to imports of products originating in Lebanon shall be progressively eliminated over a period of three years from 1 January 1981 . The rate of import deposits and cash payments shall be reduced in accordance with the following timetable :  1 January 1981 : 25 % ,  1 January 1982 : 25 % ,  1 January 1983 : 25 % ,  1 January 1984 : 25 % . 2 . For the products listed in Annex II to the EEC Treaty, charges having equivalent effect to customs duties and measures having equivalent effect to quantitative restrictions (import deposits, cash payments, validation of invoices, etc.) shall be aboslished by the Hellenic Republic on 1 January 1981 in respect of products originating in Lebanon in accordance with Article 65 of the 1979 Act of Accession. 3 . If, in respect of the Community of Nine, the Hellenic Republic reduces the rate of import deposits or cash payments more quickly than under the timetable set out in paragraph 1 , the Hellenic Republic shall make the same reduction with regard to imports of products originating in Lebanon. Article 7 1 . The Hellenic Republic may retain quantitative restrictions until 31 December 1985 on products listed in Annex 2 and originating in Lebanon. 2 . The restrictions referred to in paragraph 1 shall take the form of global quotas. The global quotas for 1981 are listed in Annex 2 . 3 . The minimum rate of progressive increase for the quotas referred to in paragraph 2 shall be 25 % at the beginning of each year for quotas expressed in European units of account (EUA), and 20 % at the beginning of each year for quotas expressed in terms of volume. Such increases shall be added to each quota and the next increase calculated on the basis of the total thus obtained. Where a quota is expressed in terms of both volume and value, the quota relating to volume shall be raised by at least 20 % a year and the quota relating to value by at least 25 % a year, the succeeding quotas to be calculated each year on the basis of the preceding quota plus the increase. However, with regard to motor coaches and buses and other vehicles falling within subheading ex 87.02 A I of the Common Customs Tariff, the volume quota shall be raised by 15 % a year and the quota relating to value by 20 % a year. 4 . Where it is found that imports into Greece of a product listed in Annex 2 have for two consecutive years been less than 90 % of the quota, the Hellenic Republic shall liberalize imports of that product originating in Lebanon, if the product in question is at that time liberalized towards the Community of Nine. 31 . 12 . 80 Official Journal of the European Communities No L 382/51 ANNEX 1 List of products referred to in Article 1 Brussels Nomenclature heading No (CCCN) Description Chapter 13 ex 13.02 Incense ex 13.03 Pectates Chapter 14 ex 14.05 Valonia , gall nuts Chapter 15 ex 15.05 . Wool grease stearin ex 15.06 Other animal oils and fats ( including fats from bones and waste), excluding neat's foot oil 15.08 Animal and vegetable oils , boiled, oxidized, dehydrated , sulphurized, blown or polymerized by heat in vacuum or in inert gas, or otherwise modified 15.10 Fatty acids, acid oils from refining, fatty alcohols 15.11 Glycerol and glycerol lyes ex 15.15 Beeswax and other insect waxes, whether or not coloured 15.16 Vegetable waxes, whether or not coloured ex 15.17 Degras Chapter 17 17.04 Sugar confectionery, not containing cocoa Chapter 18 Cocoa and cocoa preparations , excluding heading Nos 18.01 and 18.02 Chapter 19 ex 19.02 Malt extract 19.03 Macaroni , spaghetti and similar products 19.05 Prepared foods obtained by swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products) ex 19.07 Bread, ship's biscuits and other ordinary bakers ' wares, not containing added sugar, honey, eggs , fats, cheese or fruit 19.08 Pastry , biscuits, cakes and other fine bakers ' wares, whether or not containing cocoa in any proportion Chapter 21 Miscellaneous edible preparations, excluding heading Nos 21.05 and 21.07 No L 382/52 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description Chapter 22 22.01 Waters, including spa waters and aerated waters , ice and snow 22.02 Lemonade, flavoured spa waters and flavoured aerated waters and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 ex 22.08 Ethyl alcohol or neutral spirits, udenatured , of an alcoholic strength of 80 % vol or higher ; denatured spirits ( including ethyl alcohol and neutral spirits) of any strength , excluding those derived from agricultural products listed in Annex II to the Treaty ex 22.09 Ethyl alcohol or neutral spirits, undenatured, of an alcoholic strength of less than 80 % vol , excluding ethyl alcohol derived from agricultural products listed in Annex II to the Treaty Chapter 24 24.02 Manufactured tobacco ; tobacco extracts and essences Chapter 25 25.20 Gypsum ; anhydrite ; calcined gypsum, and plasters with a basis of calcium sulphate, whether or not coloured , but not including plasters specially prepared for use in dentistry 25.22 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide 25.23 Portland cement, ciment fondu , slag cement, supersulphate cement and similar hydraulic cements , whether or not coloured or in the form of clinker ex 25.30 Crude natural boric acid containing not more than 85 % of H3B03 calculated on the dry weight ex 25.32 Earth colours , whether or not calcined or mixed together ; santorin , pozzolana, trass and similar earths, used in making hydraulic cements , whether or not powdered Chapter 27 27.05 bis Coal gas, water gas, producer gas and similar gases 27.06 Tar distilled from coal , from lignite or from peat, and other mineral tars , including partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products 27.08 Pitch and pitch coke, obtained from coal tar or from other mineral tars ex 27.10 Mineral oils and greases for lubricating purposes ex 27.11 Petroleum gases and other gaseous hydrocarbons, excluding propane of a purity not less than 99 % for use other than as a power or heating fuel 27.12 Petroleum jelly 31 . 12 . 80 Official Journal of the European Communities No L 382/53 Brussels Nomenclature heading No (CCCN) Description 27.13 Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured 27.14 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals 27.15 Bitumen and asphalt, natural ; bituminous shale, asphaltic rock and tar sands 27.16 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch ( for example, bituminous mastics , cut-backs) Chapter 28 ex 28.01 Chlorine ex 28.04 Hydrogen, oxygen ( including ozone) and nitrogen ex 28.06 Hydrochloric acid 28.08 Sulphuric acid ; oleum 28.09 Nitric acid ; sulphonitric acids 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) 28.12 Boric oxide and bqric acid 28.13 Other inorganic acids and oxygen compounds of non-metals ( excluding water) 28.15 Sulphides or non-metals ; phosphorus trisulphide 28.16 Ammonia, anhydrous or in aqueous solution 28.17 Sodium hydroxide ( caustic soda); potassium hydroxide ( caustic potash ); peroxides of sodium or potassium ex 28.19 Zinc oxide ex 28.20 Artificial corundum 28.22 Manganese oxides ex 28.23 Iron oxides, including earth colours containing 70 % or more by weight of combined iron evaluated as Fe203 ex 28.27 Red lead and litharge 28.29 Fluorides ; fluorosilicates, fluoroborates and other complex fluorine salts ex 28.30 Magnesium chloride, calcium chloride ex 28.31 Hypochlorites ; commercial calcium hypochlorite ; chlorites 28.35 Sulphides ; polysulphides 28.36 Dithionites, including those stabilized with organic substances ; sulphoxylates 28.37 Sulphites and thiosulphates ex 28.38 Sodium, barium, iron, zinc, magnesium and aluminium sulphates ; alums ex 28.40 Phosphites, hypophosphites and phosphates, excluding bibasic lead phosphate No L 382/54 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description ex 28.42 Carbonates, including commercial ammonium carbonate containing ammonium carbamate, excluding lead hydrocarbonate (white lead) ex 28.44 Mercury fulminate ex 28.45 Sodium silicate and potassium silicate, including commercial grades ex 28.46 Refined borax ex 28.48 Arsenites and arsenates 28.54 Hydrogen peroxide (including solid hydrogen peroxide) ex 28.56 Silicon, boron and calcium carbides ex 28.58 Distilled and conductivity , water and water of similar purity Chapter 29 ex 29.01 Hydrocarbons for use as power or heating fuels ; naphthalene and anthracene ex 29.04 Amyl alcohols 29.06 Phenols and phenol-alcohols ex 29.08 Dipentyl ether (diamyl ether), diethyl ether, anethole ex 29.14 Palmitic, stearic and oleic acids and their water soluble salts ; anhydrides ex 29.16 Tartaric, citric and gallic acids ; calcium tartrate ex 29.21 Nitroglycerine ex 29.42 Nicotine sulphate 29.43 Sugars , chemically pure, other than sucrose, glucose and lactose; sugar ethers and sugar esters , and their salts, other than products of heading Nos 29.39, 29.41 and 29.42 Chapter 30 ex 30.02 Antisera ex 30.03 Medicaments (including veterinary medicaments), excluding the following products :  Anti-asthmatic cigarettes  Quinine, cinchonine, guinidine and their salts, whether or not in the form of proprietary products  Morphine, cocaine and other narcotics , whether br not in the form of proprietary products  Antibiotics and preparations based on antibiotics .  Vitamins and preparations based on vitamins  Sulphonamides, hormones and preparations based on hormones 31 . 12 . 80 Official Journal of the European Communities No L 382/55 Brussels Nomenclature heading No (CCCN) Description 30.04 Wadding, gauze, bandages and similar articles ( for example, dressings, adhesive plasters , poultices), impregnated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes, other than goods specified in Note 3 to this Chapter Chapter 3 1 ex 31.03 Mineral or chemical fertilizers , phosphatic, excluding :  Basic slag  Disintegrated (calcined) calcium phosphates ( therma phosphates and fused phosphates) and calcined natural aluminium calcium phosphates  Calcium hydrogen phosphate containing not less than 0-2 % of fluorine 31.05 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Chapter 32 ex 32.01 Tanning extracts of vegetable origin ; tannins ( tannic acids), including water ­ extracted gall-nut tannin ex 32.04 Colouring matter of vegetable origin ( including dyewood extract and other vegetable dyeing extracts , but excluding indigo, henna and chlorophyll ) or of animal origin, excluding cochineal extract and kermes ex 32.05 Synthetic organic dyestuffs ( including pigment dyestuffs and excluding artificial indigo); synthetic organic products of a kind used as luminophores ; products of the kind known as optical bleaching agents , substantive to the fibre 32.06 Colour lakes ex 32.07 Other colouring matter, excluding : ( a ) inorganic pigments or pigments of mineral origin , whether or not containing other substances facilitating dyeing, based on cadmium salts ( b ) chrome colours and Prussian blue ; inorganic products of a kind used as luminophores 32.08 Prepared pigments, prepared opacifiers and prepared colours, verifiable enamels and glazes, liquid lustres and similar products , of the kind used in the ceramic, enamelling and glass industries ; engobes ( slips); glass frit and other glass, in the form of powder, granules or flakes 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit, spirits of turpentine, or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter 32.11 Prepared driers ¢ No L 382/56 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description 32.12 Glaziers ' putty ; grafting putty ; painters' fillings ; non-refractory surfacing preparations ; stopping, sealing and similar mastics, iricluding resin mastics and cements 32.13 Writing ink, printing ink and other inks Chapter 33 ex 33.01 Essential oils (:erpeneless or not); concretes and absolutes, excluding essences of roses , rosemary, eucalyptus, sandalwood and cedar; resinoids ; concentrates of essential oils in fats, in fixed oils , or in waxes or the like, obtained by cold absorption or by maceration ex 33.06 Eau de Cologne and other toilet waters ; cosmetics and products for the care of the skin, hair and nails ; toothpowders and toothpastes, products for oral hygiene ; room deodorisers , prepared, whether or not perfumed Chapter 34 Soap , organic surface-active agents , washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing and scouring preparations, candles and similar articles , modelling pastes and 'dental waxes' Chapter 35 Albuminoidal substances, excluding casein, caseinates, other casein derivatives, oval ­ bumin and lactalbumin ; glues, enzymes Chapter 36 Explosives ; pyrotechnic products ; matches ; pyrophoric alloys ; certain combustible preparations Chapter 37 37.03 Sensitized paper ; paperboard and cloth, unexposed or exposed but not developed Chapter 38 38.03 Activated carbon; activated natural mineral products ; animal black, including spent animal black 38.09 Wood tar; wood tar oils (other than the composite solvents and thinners falling within heading No 38.18 ); wood creosote; wood naphtha ; acetone oil ; vegetable pitch of all kinds ; brewers' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products ex 38.11 Disinfectants, insecticides, rat poisons, pesticides and similar products , put up in the form of articles such as sulphur-treated bands, wicks and candles, fly-papers, sticks coated with hexachlorodyclohexane (BHC) and the like; preparations consisting of an active product (such as DDT) mixed with other materials and put up in aerosol containers ready for use 38.18 Composite solvents and thinners for varnishes and similar products ex 38.19 Preparations known as 'liquids for hydraulic transmission' ( in particular for hydraulic brakes) containing less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals 31 . 12 . 80 Official Journal of the European Communities No L 382/57 Brussels Nomenclature heading No (CCCN) Description Chapter 39 ex 39.02 Polyvinyl chloride ex 39.01 ex 39.02 ex 39.03 ex 39.04 ex 39.05 ex 39.06 Polystyrene in all its forms ; other plastic materials , cellulose ethers and esters , artificial resins, excluding: (a ) those in the form of granules, flakes, powders, waste and scrap to be used as raw materials for the manufacture of the products mentioned in this Chapter (b) ion exchangers Articles of materials of the kinds described in heading Nos 39.01 to 39.06 , excluding fans and hand screens, non-mechanical , frames and handles therefor and parts of such frames and handles, and spools , reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 Rubber, synthetic rubber, factice, and articles thereof, excluding heading Nos 40.01 , 40.02, 40.03 and 40.04, latex (ex 40.06), solutions and dispersions (ex 40.06), protective clothing for surgeons and radiologists and divers' suits (ex 40.13 ), and bulk forms or blocks, scrap, waste and powder of hardened rubber (ebonite and vulcanite) (ex 40.15 ) Raw hides and skins (other than furskins) and leather, excluding parchment-dressed leather and articles falling within heading Nos 41.01 and 41.09 Articles of leather ; saddlery and harness ; travel goods, handbags and similar containers ; articles of animal gut (other than silk worm gut) Furskins and artificial fur ; manufactures thereof Wood and articles of wood ; wood charcoal , excluding heading No 44.07, articles of fibre building board (ex 44.21 , ex 44.23 , ex 44.27, ex 44.28 ), spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like failing within heading No 92.12 (ex 44.26 ) and wood paving blocks (ex 44.28 ) Articles of natural cork Agglomerated cork (being cork agglomerated with or without a binding substance) an4 articles of agglomerated cork ex 39.07 Chapter 40 Chapter 41 Chapter 42 Chapter 43 Chapter 44 Chapter 45 45.03 45.04 Chapter 46 Manufacture of straw, of esparto and of other plaiting materials ; basketware and wickerwork, excluding plaits and similar products of plaiting materials , for all uses , whether or not assembled into strips (ex 46.02) No L 382/58 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description Chapter 48 ex 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets excluding the following products:  Ordinary newsprint made from chemical and mechanical pulp, weighing not more than 60 g/m2  Magazine paper -  Cigarette paper  Tissue paper  Filter paper  Cellulose wadding  Hand-made paper and paperboard 48.03 Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets 48.04 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets ex 48.05 Paper and paperboard, corrugated (with or without flat surface sheets) embossed in rolls or sheets ex 48.07 Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49) in rolls or sheets, excluding squared paper, gold paper or silver paper and imitations thereof, transfer paper, indicator paper and unsensitized photographic paper ex 48.13 Carbon paper 48.14 Writing blocks, envelopes, letter cards, plain postcards, correspondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery ex 48.15 Other paper or paperboard, cut to size or shape, excluding cigarette paper, tapes for teletype machines, perforated tapes for monotype machines and calculating machines, filter papers and filter boards (including those for cigarette filter tips) and gummed strip 48.16 Boxes, bags and other packing containers, of paper or paperboard; box files, letter trays, storage boxes and . similar articles, of paper or paperboard, of a kind commonly used in offices, shops and the like 48.18 Registers, exercise books, note books, memorandum blocks, order books, receipt books, diaries, blotting pads, binders (loose-leaf or other), file covers and other stationery of paper or paperboard; sample and other albums and book covers, of paper or paperboard 48.19 Paper or paperboard labels , whether or not printed or gummed ex 48.21 Lamp shades ; tablecloths and serviettes, handkerchiefs and towels ; dishes, plates, cups, table-mats, bottle-mats, glass-mats 31 . 12 . 80 Official Journal of the European Communities No L 382/59 Brussels Nomenclature heading No (CCCN)- Description Chapter 49 ex 49.01 Printed books, booklets, brochures and leaflets in the Greek language ex 49.03 Children's picture books and painting books, printed wholly or partly in the Greek language ex 49.07 Stamps not intended for public service 49.09 Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trimmings ex 49.10 Calendars of any kind, of paper or paperboard, including calendar blocks, but excluding calendars intended for publicity purposes, in other languages than Greek ex 49.11 Other printed matter, including printed pictures and photographs, but excluding the following articles :  Theatrical and photographic studio scenery  Printed matter for publicity purposes ( including travel publicity ), printed in other languages than Greek Chapter 50 Silk and waste silk Chapter 5 1 Man-made fibres (continuous) Chapter 52 Metallized textiles Chapter 53 Wool and other animal hair, excluding raw, bleached and undyed products of heading Nos 53.01 , 53.02 , 53.03 and 53.04 Chapter 54 Flax and ramie, excluding heading No 54.01 Chapter 55 Cotton Chapter 56 Man-made fibres (discontinuous) Chapter 57 Other vegetable textile materials, excluding No 57.01 ; paper yarn and woven fabrics of paper yarn Chapter 58 Carpets, mats, matting and tapestries ; pile and chenille fabrics ; narrow fabrics ; trimmings ; tulle and other net fabrics ; lace ; embroidery Chapter 59 Wadding and felt ; twine, cordage, ropes and cables ; special fabrics ; impregnated and ' coated fabrics ; textile articles of a kind suitable for industrial use Chapter 60 Knitted and crocheted goods Chapter 61 Articles of apparel and clothing accessories of textile fabric, other than knitted or crocheted goods No L 382/60 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description Chapter 62 Other made up textile articles , excluding fans and hand screens (ex 62.05 ) Chapter 63 Old clothing and other textile articles ; rags Chapter 64 Footwear, gaiters and the like, parts of such articles Chapter 65 Headgear and parts thereof Chapter 66 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) Chapter 67 - ex 67.01 Feather dusters 67.02 Artificial flowers , foliage or fruit and parts thereof; articles made of artificial flowers, foliage or fruit Chapter 68 68.04 . Hand polishing stones, whetstones, oilstones , bones and the like, and millstones, grindstones, grinding wheels and the like ( including grinding, sharpening, polishing, trueing and cutting wheels , heads, discs and points), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery, with or without cores, shanks, sockets, axles and the like of other materials , but without frameworks ; segments and other finished parts of such stones and wheels , of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery 68.06 Natural or artificial abrasive powder or grain, on a base of woven fabric, of paper, or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up 68.09 Panels , boards, tiles , blocks and similar articles of vegetable fibre, of wood fibre, of straw, of wood shavings or of wood waste ( including sawdust), agglomerated with cement , plaster or with other mineral binding substances 68.10 Articles of plastering material 68.11 Articles of cement ( including slag cement), of concrete or of artificial stone ( including granulated marble agglomerated with cement), reinforced or not 68.12 Articles of asbestos-cement, of cellulose fibre-cement or the like 68.14 Friction material ( segments , discs , washers , strips, sheets, plates , rolls and the like) of a kind suitable for brakes, for clutches or the like, with a basis of asbestos, other mineral substances or of cellulose, whether or not combined with textile or other materials Chapter 69 Ceramic products, excluding heading Nos 69.01 and 69.02 , other than bricks with a basis of magnesite and of magnesito-chromite, 69.03 , 69.04 and 69.05 , utensils and apparatus for laboratory and industrial use, containers for the transport of acids and other chemical products and articles, of a kind used in agriculture, of heading No 69.09, and porcelain articles of heading Nos 69.10, 69.13 and 69.14 Chapter 70 70.04 Unworked cast or rolled glass ( including flashed or wired glass) whether figured or not, in rectangles ^ - 31 . 12 . 80 Official Journal of the European Communities No L 382/61 Brussels Nomenclature heading No (CCCN) Description 70.05 Unworked drawn or blown glass (including flashed glass) in rectangles ex 70.06 Cast, rolled, drawn or blown glass (including flashed or wired glass ) in rectangles, surface ground or polished, but not further worked, excluding non-wired glass for mirrors ex 70.07 Cast, rolled, drawn or blown glass ( including flashed or wired glass ) cut to shape other than rectangular shape, or bent or otherwise worked ( for example, edge worked or engraved), whether or not surface ground or polished ; leaded lights and the like 70.08 Safety glass consisting of toughened or laminated glass , shaped or not 70.09 Glass mirrors (including rear-view mirrors), unframed, framed or backed 70.10 Carboys, bottles, jars, pots , tubular containers and similar containers, of glass , of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures, of glass ex 70.13 Glassware (other than articles falling within heading No 70.19 ) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor decoration, or for similar uses, excluding fire-resisting glassware of a kind commonly used for table or kitchen purposes, with a low coefficient of expansion, similar to Pyrex or Durex 70.14 . Illuminating glassware, signalling glassware and optical elements of glass , not optically worked nor of optical glass ex 70.15 Glass of a kind used for sunglasses ( but excluding glass suitable for corrective lenses), curved, bent, hollowed and the like ex 70.16 Multi-cellular glass in blocks, slabs, plates , panels and similar forms ex 70.17 Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calibrated, excluding glassware for chemical laboratories ; glass ampoules ex 70.21 V Other articles of glass, excluding articles for industry Chapter 71 ex 71.12 Articles of jewellery, of silver ( including silvergilt or platinum-plated silver), or rolled precious metal on base metal 71.13 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or rolled precious metal , other than goods falling within heading No 71.12 ex 71.14 Other articles of precious metal or rolled precious metal , excluding articles and utensils for workshops and laboratories 71.16 Imitation jewellery Chapter 73 Iron and steel and articles thereof, excluding: ( a) Products within the jurisdiction of the European Coal and Steel Community, falling within heading Nos 73.01 , 73.02, 73.03 , 73.05 , 73.06 , 73.07, 73.08 , 73.09, 73.10, 73.11 , 73.12 , 73.13, 73.15 and 73.16 (b) Products falling within heading Nos 73.02, 73.05 , 73.07 and 73.16 which are not within the jurisdiction of the European Coal and Steel Community (c) Heading Nos 73.04, 73.17, 73.19, 73.30, 73,33 and 73.34 and springs and leaves for springs, of iron or steel , for railway coaches, of heading No 73.35 No L 382/62 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No ' (CCCN) Description Chapter 74 Copper and articles thereof, excluding copper alloys containing more than 10 % by weight of nickel and articles falling within heading Nos 74.01 , 74.02 , 74.06 and . 74.11 Chapter 76 Aluminium and articles thereof, excluding heading Nos 76.01 and 76.05 and spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 (ex 76.16) Chapter 78 Lead and articles thereof Chapter 79 Zinc and articles thereof, excluding heading Nos 79.01 , 79.02 and 79.03 / Chapter 82 ex 82.01 Hand tools , the following: spades, shovels , picks, hoes, forks and rakes ; axes, bill hooks and similar hewing tools ; hay knives, grass shears, timber wedges and other tools of a kind used in agriculture , horticulture or forestry 82.02 Saws ( non-mechanical ) and blades for hand or machine saws (including toothless saw blades) ex 82.04 Portable forges ; grinding wheels with frameworks (hand or pedal operated); articles for domestic use 82.09 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor ex 82.11 Safety razor blades and blanks thereof ex 82.13 Other articles of cutlery (for example secateurs , hair clippers, butchers ' cleavers, paper knives), excluding hand-operated clippers and parts thereof 82.14 ¢ Spoons, forks, fish-eaters, butter-knives, ladles , and similar kitchen or tableware 82.15 Handles of base metal for articles falling within heading Nos 82.09 , 82.13 and 82.14 Chapter 83 Miscellaneous articles of base metal , excluding heading No 83.08 , statuettes and other ornaments of a kind used indoors (ex 83.06) and beads and . spangles (ex 83.09) Chapter 84 ex 84.06 Spark ignition engines, petrol driven of a cylinder capacity of 220 cc or more ; internal combustion engines, semi diesel type ; internal combustion engines, diesel type, of 37 kW or less ; engines for motor-cycles and auto-cycles ex 84.10 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ex 84.11 Air pumps and vacuum pumps ( including motor and turbo-pumps); fans, blowers and the like, with integral motors, weighing less than 150 kg and fans or blowers without motor, weighing 100 kg or less 31 . 12 . 80 Official Journal of the European Communities No L 382/63 Brussels Nomenclature heading No (CCCN) Description ex 84.12 Air-conditioning machines, self-contained, comprising a motor-driven fan and elements for changing the temperature and humidity of air, for domestic use ex 84.14 Bakery ovens and parts thereof ex 84.15 Refrigerating cabinets and other refrigerating plant, equipped with a refrigerating unit ex 84.17 Instantaneous or storage water heaters, nan-electrical 84.20 Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight-operated counting and checking machines ; weighing machine weights of all kinds ex 84.21 Mechanical appliances (whether or not hand operated ) for projecting, dispersing or spraying liquids or powders , for domestic use; similar hand operated appliances for agricultural use; similar appliances for agricultural use , truck mounted , weighing 60 kg or less 1 ex 84.24 Ploughs designed for tractor or animal draught, weighing 700 kg or less ; ploughs designed for mounting on tractors, with two or three shares or discs ; harrows designed for tractor or animal draught, with fixed framework and fixed teeth ; disc harrows, weighing 700 kg or less ex 84.25 Threshers ; maize huskers and maize threshers ; harvesting machinery, animal drawn ; straw or fodder presses ; fanning mills and similar machines for screening seeds and cereal graders 84.27 Presses, crushers and other machinery, of a kind used in wine making, cider making, fruit juice preparation or the like ex 84.28 Seed crushing machines ; farm-type milling machines 84.29 Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables ex 84.34 Printing type ex 84.38 Shuttles ; reeds for looms ex 84.40 Washing machines, whether or not electric, for domestic use ex 84.47 Machine tools for sawing and planing wood, cork, bone, ebonite ( vulcanite), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 ex 84.56 Machinery for agglomerating, moulding or shaping ceramic paste, unhardened cements , plastering materials or other mineral products ex 84.59 Oil presses and niills ; machines for stearin soap manufacture 84.61 Taps, cocks, valves and similar appliances, for pipes, boiler shells , tanks, vats and the like, including pressure reducing valves and thermostatically-controlled valves ex 84.63 Speed reducers No L 382/64 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description Chapter 85 ex 85.01 Generators of 20 kVA output or less ; motors of 74 kW or less ; rotary converters of 37 kW or less ; transformers and static converters other than for radio-broadcasting, radiotelephonic, radiotelegraphic and television receivers 85.03 Primary cells and primary batteries 85.04 Electric accumulators ex 85.06 Room fans 85.10 Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09 85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus; electric hair dressing appliances ( for example, hair dryers , hair curlers, curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors, other than those of carbon ex 85,17 Electric sound signalling apparatus ex 85.19 Electrical apparatus for making and breaking electrical circuits, for the protection of electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses , lightning arresters, surge suppressors, plugs, lamp holders and junction boxes) ex 85.20 Electric filament lamps and electric discharge lamps, excluding infra-red and ultra-violet lamps ' ex 85.21 Cathode-ray tubes for television sets 85.23 Insulated ( including enamelled or anodized) electric wire, cable, bars, strip and the like ( including co-axial cable), whether or not fitted with connectors 85.25 Insulators of any material 85.26 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 85.27 Electrical conduit tubing and joints therefor, of base metal lined with insulating material Chapter 87 ex 87.02 Motor vehicles for the public transport of persons and motor vehicles for the transport of goods or materials (excluding chassis mentioned in Note 2 to Chapter 87) 31 . 12 . 80 Official Journal of the European Communities No L 382/65 Brussels Nomenclature heading No (CCCN) Description 87.05 Bodies (including cabs), for the motor vehicles falling within heading Nos 87.01 , 87.02 and 87.03 ex 87.06 Chassis without engines, and parts thereof ex 87.11 Invalid carriages (other than motorized or otherwise mechanically propelled) ex 87.12 Parts and accessories of invalid carriages (other than motorized or otherwise mechanically propelled) 87.13 Baby carriages and parts thereof Chapter 89 ex 89.01 Lighters and barges; tankers designed to be towed ; sailing vessels ; inflatable boats of artificial plastic materials Chapter 90 ex 90.01 Ophthalmic lenses 90.03 Frames and mountings, and parts thereof, for spectacles , pince-nez, lorgnettes , goggles and the like 90.04 Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other ex 90.26 Meters for hand-operated petrol pumps and water meters (volumetric and tachometric) Chapter 92 92.12 Gramophone records and other sound or similar recordings ; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording Chapter 93 ex 93.04 Sporting guns and rifles ex 93.07 Wads for shotguns ; sporting cartridges, cartridges for revolvers, pistols and walking stick guns, ball or shot cartridges for target shooting guns of calibres up to 9 mm; cartridge cases for sporting guns and sporting rifles, of metal and paperboard ; bullets, shot and buckshot for sporting guns and sporting rifles Chapter 94 Furniture and parts thereof; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings, excluding heading No 94.02 Chapter 96 Brooms, brushes, powder puffs and sieves, excluding prepared knots and tufts for broom or brush making of heading No 96.01 and articles falling within heading Nos.96.05 and 96.06 No L 382/66 Official Journal of the European Communities 31 . 12 . 80 Brussels Nomenclature heading No (CCCN) Description Chapter 97 97.01 Wheeled toys designed to be ridden by children (for example, toy bicycles and tricycles, and pedal motor cars); dolls ' prams and dolls' push chairs 97.02 Dolls 97.03 Other toys ; working models of a kind used for recreational purposes ex 97.05 Streamers and confetti Chapter 98 Miscellaneous manufactured articles, excluding stylograph pens falling within heading No 98.03 and excluding heading Nos 98.04 , 98.10 , 98.11 , 98.14 and 98.15 31 . 12 . 80 Official Journal of the European Communities No L 382/67 ANNEX 2 List of products referred to in Article 7 CCT heading No Description Quotas for the period 1 January to 31 December 1981 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split : B. Other : II . Lentils 2 200 tonnes 31.02 Mineral or chemical fertilizers , nitrogenous 1 31.03 Mineral or chemical fertilizers , phosphatic 31.05 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg: A. Other fertilizers : I. Containing the three fertilizing substances : nitrogen , phosphorus and potassium II . Containing the two fertilizing substances : nitrogen and phosphorus IV . Other 100 tonnes ex 73.37 Boilers (excluding boilers of heading No 84.01 ) and radiators for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors ( including those which can also distribute cool or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel :  Boilers for central heating 1 000 EUA ex 84.01 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Of a power of 32 MW or less 1 500 EUA 84.06 Internal combustion piston engines : C. Other engines : ex II . Compression ignition engines :  Of a power of less than 37 kW 3 000 EUA 84.10 Pumps ( including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ; liquid elevators of bucket , chain, screw, band and similar kinds : No L 382/68 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Quotas for the period 1 January to 31 December 1981 84.10 (cont 'd) 5 000 EUA ex A. Delivery pumps fitted , or designed to be fitted, with a measuring device, other than pumps for dispensing fuel B. Other pumps C. Liquid elevators of bucket, chain, screw, band and similar kinds 84.14 Industrial and laboratory furnaces and ovens, non-electric : ex B. Other :  Parts of steel , for cement ovens 1 000 EUA ex 84.20 Weighing machinery (excluding balances of a sensitivity of 5 cg or better) including weight-operated counting and checking machines; weighing machine weights of all kinds, other than :  Baby scales  Precision scales graduated in grams for domestic use  Weighing machine weights of all kinds 3 200 EUA 85.01 Electrical goods of the following descriptions : generators , motors, converters ( rotary or static), transformers, rectifiers and rectifying apparatus, inductors : A. Generators, motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : ex II . Other :  Motors of an output of not less than 370 W and not more than 15 000 W ex C. Parts :  For motors of an output of not less than 370 and not more than 15 000 W 1 000 EUA 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus : 31 . 12 . 80 Official Journal of the European Communities No L 382/69 CCT heading No Description Quotas for the period 1 January to 31 December 1981 85.15 (cont'd) A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras : ex III . Receivers, whether or not incorporating sound recorders or reproducers :  Television C. Parts : I. Cabinets and cases : ex a) Of wood : - For television receivers ex b) Of other materials :  For television receivers ex III . Other :  Chassis for television receivers and their parts, assembled or mounted  Printed circuit boards for television receivers 10 000 EUA 15 000 EUA ex 85.23 Insulated ( including enamelled or anodized) electric wire, cable, bars , strip and the like ( including co-axial cable), whether or not fitted with connectors :  Cables for television aerials 1 000 EUA 87.02 Motor vehicles for the transport of persons, goods or materials ( including sports motor vehicles , other than those of heading No 87.09): A. For the transport of persons, including vehicles designed for the transport of both passengers and goods : I. With either a spark ignition or a compression ignition engine: ex a) Motor vehicles and buses with either a spark ignition engine of a cylinder capacity of 2 800 cc or more or a compression ignition engine of a cylinder capacity of 2 500 cc or more :  Complete motor buses and coaches ex b) Other :  Complete, with a seating capacity of more than six 20 000 EUA No L 382/70 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Quotas for the period 1 January to 31 December 1981 87.05 Bodies ( including cabs), for the motor vehicles falling within heading Nos 87.01 , 87.02 and 87.03 : ex A. Bodies and cabs of metal for the industrial assembly of:  Agricultural walking tractors falling within subheading 87.01 A  Motor vehicles for the transport of persons, including vehicles designed for the transport of both passengers and goods, which a seating capacity of more than six and less than 1 5  Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cc or a compression ignition engine of a cylinder capacity of less than 2 500 cc  Special purpose motor lorries and vans of heading No 87.03 (a ) ex B. Other :  Bodies and cabs of metal , other than for motor vehicles for the transport of persons, with a seating capacity of six or less 1 000 EUA (a) Entry under this subheading is subject to conditions to be determined by the competent authorities .